Order entered April 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00190-CV

                             JULIE STULL, ET AL., Appellants

                                                V.

            GENERAL MEDIA COMMUNICATIONS, INC. ET AL, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-00402-E

                                            ORDER
       We GRANT the April 22, 2013 motion of appellees, Greg LaPlant and Chris Kolaskos,

for an extension of time to file their brief. We ORDER the brief tendered to this Court on April

22, 2013 by appellees, Greg LaPlant and Chris Kolaskos, filed as of the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE